Citation Nr: 1241613	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  10-02 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to March 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2011, a hearing was held before the undersigned Acting Veterans Law Judge sitting at the RO.  

In August 2011, the Board granted entitlement to service connection for prostate cancer and remanded the issues of entitlement to service connection for bone cancer and entitlement to special monthly compensation based on aid and attendance/housebound.  

In December 2011, a 100 percent evaluation was assigned for prostate cancer from January 29, 2009.  In August 2012, the RO granted entitlement to service connection for bone cancer of the left shoulder and spine and assigned a 100 percent evaluation from January 29, 2009.  The RO also granted entitlement to special monthly compensation at the housebound rate from January 29, 2009.  As these issues were resolved, they are no longer for consideration by the Board.  The only issue remaining is entitlement to special monthly compensation based on aid and attendance.  

In September 2011, the Appeals Management Center (AMC) inferred the issue of entitlement to service connection for a heart disability based on herbicide exposure.  The matter was referred to the RO for adjudication.  On review, there is no indication that this was accomplished.  The Board does not have jurisdiction over this issue and it is referred to the Agency of Original Jurisdiction for appropriate action.  

The Virtual VA eFolder has been reviewed.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the evidence of record establishes that he is so helpless as to be in need of regular aid and attendance due to service-connected disabilities. 


CONCLUSION OF LAW

The criteria for special monthly compensation due to the need for regular aid and attendance are met.  38 U.S.C.A. §§ 1114(l), 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.350(b), 3.352(a) (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision herein, a detailed discussion regarding the VCAA is not required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Analysis

In May 2009, the RO denied entitlement to special monthly compensation based on aid and attendance/housebound.  The Veteran disagreed with the decision and subsequently perfected this appeal.  As discussed above, the RO has granted entitlement to special monthly compensation at the housebound rate.  Thus, the Board's discussion will be limited to the need for aid and attendance.  
Special monthly compensation is payable at the (l) rate if a Veteran, as the result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment. "Bedridden" will be a proper basis for the determination.  For the purpose of this paragraph, "bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed bed rest for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a). 

The Veteran is currently service-connected for bone cancer of the left shoulder and spine (100 percent); prostate cancer (100 percent); residuals of duodenal ulcer and peptic ulcer disease status post vagotomy (10 percent); residuals of hemorroidectomy (0 percent); and tinea unguium of hands (0 percent).  

Evidence of record shows that the Veteran has metastatic prostate cancer with widespread bone metastases.  The Veteran contends that his service-connected disabilities are of such severity that he needs the regular aid and attendance of another person. 

In December 2008, an examination was conducted by a VA physician.  The Veteran's gait was described as poor.  He was not bedridden, but spent about 8-10 hours in bed during the daytime.  He could dress, bathe, eat, and use the bathroom unassisted.  He was not able to walk in and out of the home unassisted.  The examiner stated that the claimant required the aid and attendance of another person due to diagnosed disabilities.  Diagnosis was prostate cancer and arthritis.  

Review of Virtual VA includes an "Attendant Affidavit," which was completed by the Veteran's daughter in November 2009.  She indicated that she assists with bathing, getting him in and out of bed, preparing meals, dressing and undressing, medications and transportation.  She started helping him in February 2009 and for these services, the claimant pays her $1200 a month.  

At the hearing in June 2011, the Veteran's daughter testified that she provides assistance.  The Veteran can sometimes bathe and dress himself, but with the cancer it is painful.  Some days he cannot move his arms.  He cannot drive due to pain medications.  He is on various medications, including morphine, and forgets to take his medicine.  She estimated that she helps with bathing and dressing at least half of the time.  According to the Veteran, it was about 70 percent of the time.  The daughter further testified that he cannot really leave the house without help and has to wear a medical alert bracelet.  She does all of the cooking.  

Private and VA medical records show the Veteran continues to receive treatment for service-connected cancers.  A May 2012 VA record indicates that he was recently admitted to a private hospital due to possible transient ischemic attack and low blood pressure.  He has pain and is weak.  

The Veteran underwent a VA aid and attendance examination in October 2012.  The claims file was reviewed.  The examiner noted that the Veteran has prostate cancer treated with radiation and hormonal therapy.  He still receives hormonal therapy.  He has bone metastasis.  He is incontinent of bladder and sometimes bowels.  He uses pads and Depends when he goes out.  Bone scan showed metastasis to mandible, ribs, and spine.  He is on morphine for pain.  The examiner indicated that the Veteran was not currently hospitalized or permanently bedridden.  He can travel beyond his current domicile.  He was accompanied to the examination by a family member.  He is able to walk in the front yard some days.  He experiences dizziness once or more per day.  The imbalance constantly affects his ability to ambulate.  The Veteran also reported memory problems and a tendency to fall.  He said he was unable to perform dressing and undressing, bathing and toileting.  

On physical examination, the Veteran was frail with a stooped posture and ataxic gait.  He was underweight.  He can walk up to a few hundred yards without the assistance of another person, but needs a cane or walker for ambulation.  There was mild to moderate decrease in range of motion of the thoracolumbar spine and he has scoliosis.  There was mild to moderate impairment of the upper extremities.  He could feed himself but he has some difficulty with bathing and toileting.  There was muscle weakness, atrophy, and lack of coordination of the lower extremities.  The Veteran had difficulty with ambulation but propulsion was normal.  The examiner noted the Veteran was unable to sit down on the exam table for long.  Diagnoses were: (1) carcinoma of prostate, post radiation and ongoing hormonal therapy with bone metastasis; (2) coronary artery disease; (3) bladder cancer; and (4) rotator cuff tear left shoulder.  The examiner commented that the Veteran was able to take care of some activities of daily living, but requires assistance of another person for activities of daily living.  The examiner stated that the Veteran mentioned he has dizziness, tendency to fall and short term memory problems, which makes it difficult for him to protect himself from hazards of daily living.  

In November 2012, the representative argued that the examiner noted the Veteran needed aid and attendance to perform some activities of daily living and it was assumed that the examiner's discussion of restrictions was delimited to service-connected disabilities.  The representative further argued that the preponderance of the evidence was in the Veteran's favor, or at the very least, was in equipoise.
 
Given the severity of the Veteran's service-connected disabilities, to include the significant pain and need for morphine, the Board agrees that the described functional limitations (e.g., weakness and impairment in upper and lower extremities, difficulty with ambulation, dizziness, etc.) can arguably be attributed to those disabilities.  In this regard, the Board observes that the Veteran has widespread bone metastases.  

Evidence of record does not show that the Veteran is bedridden.  In determining whether there is a factual need for aid and attendance, the Board notes that the record contains mixed evidence.  That is, the December 2008 VA physician stated that the Veteran needed aid and attendance, yet indicated he could complete various activities of daily living unassisted.  The most recent examiner appears to indicate that the Veteran needs help with some activities of daily living, but not all.  The examiner also indicated that it was difficult for the Veteran to protect himself from the hazards of daily living.  The Veteran's daughter testified that he needs assistance with basic activities such as bathing and dressing at least half of the time.  She has to continually help him with his medications and prepare his meals.  The Board has no reason to doubt the credibility of her testimony or the affidavit submitted.  

On review, and resolving reasonable doubt in the Veteran's favor, the evidence of record establishes that he is so helpless as to be in need of regular aid and attendance due to service-connected disabilities.  See 38 C.F.R. § 3.102.  


ORDER

Entitlement to special monthly compensation based on aid and attendance is granted, subject to the laws and regulations governing the award of monetary benefits.  


____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


